Exhibit Aquila, Inc. Unaudited Pro Forma Financial Information The accompanying unaudited pro forma consolidated financial statements present the pro forma results of the Company, taking into account the aggregate effect of the sale of its Colorado electric and Colorado, Iowa, Kansas and Nebraska natural gas distribution businesses assuming: (1)for the unaudited pro forma consolidated balance sheet, the sale closed on March 31, 2008, and (2)for the unaudited pro forma consolidated statement of income of the three months ended March 31, 2008 and the year ended December 31, 2007, the sale closed on the first day of the periods being presented. The unaudited pro forma consolidated balance sheet as of March 31, 2008, and statement of income for the three months ended March 31, 2008 are based on the historical information provided in the Company’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission (“SEC”) for the period ended March31, 2008.The unaudited pro forma consolidated statement of income for the year ended December 31, 2007 is based on the historical information provided in the Company’s Annual Report on Form 10-K filed with the SEC for the year ended December 31, 2007. The unaudited pro forma consolidated financial statements are for illustrative purposes only.They are not necessarily indicative of the financial position or operating results that would have occurred had these transactions been completed on the first day of the period being presented, as assumed above, nor is the information necessarily indicative of future financial position or operating results of the Company. The pro forma consolidated financial statements do not give effect to any transactions occurring after the consummation of the Asset Sale Transactions, including without limitation the Merger of the Company with a wholly-owned subsidiary of Great Plains Energy and any transactions undertaken in connection therewith. Aquila, Inc. Unaudited Pro Forma Consolidated Statement of Income For the Three Months Ended March 31, 2008 In millions Aquila, Inc. as filed Pro Forma Adjustments (a) Aquila, Inc. Pro Forma Sales: Electricity—regulated $ 199.1 $ (50.7 ) $ 148.4 Natural gas—regulated 277.6 (277.6 ) – Other—non-regulated 6.4 (7.5 ) (1.1 ) Total sales 483.1 (335.8 ) 147.3 Cost of sales: Electricity—regulated 110.7 (34.0 ) 76.7 Natural gas—regulated 209.5 (209.5 ) – Other—non-regulated 5.3 (5.0 ) .3 Total cost of sales 325.5 (248.5 ) 77.0 Gross profit 157.6 (87.3 ) 70.3 Operating expenses: Operation and maintenance expense 87.3 (30.5 ) 56.8 Taxes other than income taxes 7.3 (3.0 ) 4.3 Depreciation and amortization expense 29.1 (10.7 ) 18.4 Total operating expenses 123.7 (44.2 ) 79.5 Operating income (loss) 33.9 (43.1 ) (9.2 ) Other income (expense), net 3.0 .4 3.4 Interest expense 32.0 – 32.0 Income (loss) from continuing operations before income taxes 4.9 (42.7 ) (37.8 ) Income tax benefit (3.6 ) – (3.6 ) Income (loss) from continuing operations 8.5 (42.7 ) (34.2 ) Earnings from discontinued operations, net of tax – – – Net income (loss) $ 8.5 $ (42.7 ) $ (34.2 ) Aquila, Inc. Unaudited Pro Forma Consolidated Statement of Income For the Year Ended December 31, 2007 In millions Aquila, Inc. as filed Pro Forma Adjustments (a) Aquila, Inc. Pro Forma Sales: Electricity—regulated $ 837.8 $ (178.0 ) $ 659.8 Natural gas—regulated 606.1 (606.1 ) – Other—non-regulated 22.7 (30.9 ) (8.2 ) Total sales 1,466.6 (815.0 ) 651.6 Cost of sales: Electricity—regulated 449.5 (114.8 ) 334.7 Natural gas—regulated 432.1 (432.1 ) – Other—non-regulated 19.3 (16.4 ) 2.9 Total cost of sales 900.9 (563.3 ) 337.6 Gross profit 565.7 (251.7 ) 314.0 Operating expenses: Operation and maintenance expense 320.1 (105.1 ) 215.0 Taxes other than income taxes 28.2 (12.8 ) 15.4 Restructuring charges 1.5 – 1.5 Net loss on sale of assets and other charges 1.3 – 1.3 Depreciation and amortization expense 108.3 (42.1 ) 66.2 Total operating expenses 459.4 (160.0 ) 299.4 Operating income (loss) 106.3 (91.7 ) 14.6 Other income, net 24.4 1.9 26.3 Interest expense 142.8 – 142.8 Loss from continuing operations before income taxes (12.1 ) (89.8 ) (101.9 ) Income tax expense (benefit) 6.0 – 6.0 Loss from continuing operations (18.1 ) (89.8 ) (107.9 ) Earnings from discontinued operations, net of tax 12.7 – 12.7 Net loss $ (5.4 ) $ (89.8 ) $ (95.2 ) Aquila, Inc. Unaudited Pro Forma Consolidated Balance Sheet As of March 31, 2008 In millions Aquila, Inc as filed Pro Forma Adjustments Aquila, Inc. Pro Forma Assets Current assets: Cash and cash equivalents $ 28.2 $ 908.8 (c) $ 937.0 Funds on deposit 33.9 – 33.9 Accounts receivable, net 243.8 (117.9 ) (b) 125.9 Inventories and supplies 78.7 (11.4 ) (b) 67.3 Price risk management assets 46.0 (1.6 ) (b) 44.4 Regulatory assets, current 43.7 (18.8 ) (b) 24.9 Other current assets 21.1 (12.9 ) (b) 8.2 Total current assets 495.4 746.2 1,241.6 Utility plant, net 2,088.3 (537.2 ) (b) 1,551.1 Non-utility plant, net 129.0 (2.0 ) (b) 127.0 Price risk management assets 16.4 – 16.4 Goodwill, net 111.0 – 111.0 Regulatory assets 118.2 (36.5 ) (b) 81.7 Deferred charges and other assets 41.1 24.3 (b) 65.4 Total Assets $ 2,999.4 $ 194.8 $ 3,194.2 Liabilities and Shareholders' Equity Current liabilities: Current maturities of long-term debt $ 2.4 $ – $ 2.4 Short-term debt 100.0 – 100.0 Accounts payable 128.4 (64.8 ) (b) 63.6 Accrued interest 31.4 (.5 ) (b) 30.9 Regulatory liabilities, current 12.4 (8.0 ) (b) 4.4 Accrued compensation and benefits 11.5 (1.6 ) (b) 9.9 Pension and post-retirement benefits, current 3.3 (1.7 ) (b) 1.6 Other accrued liabilities 63.1 16.2 (b)(d) 79.3 Price risk management liabilities 30.6 – 30.6 Customer funds on deposit 23.0 (12.3 ) (b) 10.7 Total current liabilities 406.1 (72.7 ) 333.4 Long-term liabilities: Long-term debt, net 1,034.1 – 1,034.1 Deferred income taxes and credits – – – Price risk management liabilities .6 – .6 Pension and post-retirement benefits 46.8 (21.2 ) (b) 25.6 Regulatory liabilities 92.5 (5.0 ) (b) 87.5 Deferred credits 53.4 (11.9 ) (b) 41.5 Total long-term liabilities 1,227.4 (38.1 ) 1,189.3 Common shareholders' equity 1,365.9 305.6 (e) 1,671.5 Total Liabilities and Shareholders' Equity $ 2,999.4 $ 194.8 $ 3,194.2 Aquila, Inc. Notes to the Unaudited Pro Forma Consolidated Financial Statements (a) These Unaudited Pro Forma Consolidated Statements of Income adjustments represent the elimination of income from continuing operations directly associated with the Asset Sale Transactions. (b) These pro forma adjustments represent the elimination of assets and liabilities directly associated with the Asset Sale Transactions. (c) This pro forma adjustment represents the estimated cash proceeds received in connection with the Asset Sale Transactions. (d) This pro forma adjustment includes an accrual of$6.2 million of estimated transaction costs and a provision for pension funding of $11.8 million. (e) This pro forma adjustment represents an estimated gain of $305.6 million on the Asset Sale Transactions after transaction costs.
